Exhibit 10.2

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH MAY BE THE LEGAL COUNSEL OPINION (AS DEFINED IN THE PURCHASE
AGREEMENT)), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144, RULE 144A OR REGULATION
S UNDER SAID ACT OR OTHER APPLICABLE EXEMPTION. NOTWITHSTANDING THE FOREGOING,
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

Principal Amount: $350,000.00 Issue Date: August 14, 2020 Actual Amount of
Purchase Price: $315,000.00  

 

SELF-AMORTIZATION PROMISSORY NOTE

 

FOR VALUE RECEIVED, ODYSSEY GROUP INTERNATIONAL, INC., a Nevada corporation
(hereinafter called the “Borrower” or the “Company”) (Trading Symbol: ODYY),
hereby promises to pay to LABRYS FUND, LP, a Delaware limited partnership, or
registered assigns (the “Holder”), in the form of lawful money of the United
States of America, the principal sum of $350,000.00 (the “Principal Amount”)
(subject to adjustment herein), which amount is the $315,000.00 actual amount of
the purchase price (the “Consideration”) hereof plus an original issue discount
in the amount of $35,000.00 (the “OID”) and to pay interest on the unpaid
Principal Amount hereof at the rate of twelve percent (12%) (the “Interest
Rate”) per annum from the date hereof (the “Issue Date”) until the Principal
Amount becomes due and payable, whether at maturity or upon acceleration or by
prepayment or otherwise, as further provided herein. The maturity date shall be
twelve (12) months from the Issue Date (the “Maturity Date”), and is the date
upon which the Principal Amount, as well as any accrued and unpaid interest and
other fees, shall be due and payable.

 

This self-amortization promissory note (the “Note”) may not be prepaid or repaid
in whole or in part except as otherwise explicitly set forth herein.

 

Interest shall commence accruing on the date that the Note is fully funded and
shall be computed on the basis of a 365-day year and the actual number of days
elapsed. Any Principal Amount or interest on this Note which is not paid when
due shall bear interest at the rate of the lesser of (i) sixteen percent (16%)
per annum and (ii) the maximum amount permitted by law from the due date thereof
until the same is paid (“Default Interest”).

 

All payments due hereunder (to the extent not converted into shares of common
stock, $0.001 par value per share, of the Borrower (the “Common Stock”) in
accordance with the terms hereof) shall be made in lawful money of the United
States of America. All payments shall be made at such address as the Holder
shall hereafter give to the Borrower by written notice made in accordance with
the provisions of this Note. Whenever any amount expressed to be due by the
terms of this Note is due on any day which is not a business day, the same shall
instead be due on the next succeeding day which is a business day and, in the
case of any interest payment date which is not the date on which this Note is
paid in full, the extension of the due date thereof shall not be taken into
account for purposes of determining the amount of interest due on such date.

 

Each capitalized term used herein, and not otherwise defined, shall have the
meaning ascribed thereto in that certain Securities Purchase Agreement, dated as
of the Issue Date, pursuant to which this Note was originally issued (the
“Purchase Agreement”). As used in this Note, the term “business day” shall mean
any day other than a Saturday, Sunday or a day on which commercial banks in the
city of New York, New York are authorized or required by law or executive order
to remain closed. As used herein, the term “Trading Day” means any day that
shares of Common Stock are listed for trading or quotation on the Principal
Market (as defined in the Purchase Agreement), any tier of the OTC Markets,
NASDAQ Stock Market, the New York Stock Exchange, or the NYSE American.

 

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Borrower and will not impose personal liability
upon the holder thereof.

 

 

 



 1 

 

 

In connection with the issuance of this Note, the Borrower issued the Second
Commitment Shares (as defined in the Purchase Agreement) to Holder as a
commitment fee, provided, however, that the Second Commitment Shares must be
returned to the Borrower’s treasury if the Note is fully repaid and satisfied on
or prior to the Maturity Date, subject further to the terms and conditions of
this Note.

 

The following terms shall also apply to this Note:

 

ARTICLE I. CONVERSION RIGHTS UPON DEFAULT

 

1.1 Conversion Right Upon Default. The Holder shall have the right, at any time
on or following the date that an Event of Default (as defined in this Note)
occurs under this Note, to convert all or any portion of the then outstanding
and unpaid Principal Amount and interest (including any Default Interest) into
fully paid and non-assessable shares of Common Stock, as such Common Stock
exists on the Issue Date, or any shares of capital stock or other securities of
the Borrower into which such Common Stock shall hereafter be changed or
reclassified, at the Conversion Price (as defined below) determined as provided
herein (a “Conversion”); provided, however, that notwithstanding anything to the
contrary contained herein, the a Holder shall not have the right to convert any
portion of this Note, pursuant to Section 1 or otherwise, to the extent that
after giving effect to such issuance after conversion as set forth on the
applicable Notice of Conversion, the Holder (together with the Holder’s
affiliates (the “Affiliates”), and any other Persons (as defined below) acting
as a group together with the Holder or any of the Holder’s Affiliates (such
Persons, “Attribution Parties”)), would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below). For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and Attribution Parties shall include the number of shares of Common
Stock issuable upon conversion of this Note with respect to which such
determination is being made, but shall exclude the number of shares of Common
Stock which would be issuable upon (i) conversion of the remaining, nonconverted
portion of this Note beneficially owned by the Holder or any of its Affiliates
or Attribution Parties and (ii) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its Affiliates or Attribution
Parties. Except as set forth in the preceding sentence, for purposes of this
Section 1.1, beneficial ownership shall be calculated in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder,
it being acknowledged by the Holder that the Holder is solely responsible for
any schedules required to be filed in accordance therewith. In addition, a
determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. For purposes of this Section 1.1, in
determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of outstanding shares of Common Stock as reflected in (A) the
Company’s most recent periodic or annual report filed with the Commission, as
the case may be, (B) a more recent public announcement by the Company or (C) a
more recent written notice by the Company or the Transfer Agent setting forth
the number of shares of Common Stock outstanding. Upon the written or oral
request of a Holder, the Company shall within two Trading Days confirm orally
and in writing to the Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Note, by the Holder or its Affiliates or Attribution
Parties since the date as of which such number of outstanding shares of Common
Stock was reported. The “Beneficial Ownership Limitation” shall be 4.99% of the
number of shares of the Common Stock outstanding at the time of the respective
calculation hereunder. “Person” and “Persons” means an individual, a limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity and any governmental entity or any
department or agency thereof. The limitations contained in this paragraph shall
apply to a successor holder of this Note. The number of Conversion Shares to be
issued upon each conversion of this Note shall be determined by dividing the
Conversion Amount (as defined below) by the applicable Conversion Price then in
effect on the date specified in the notice of conversion, in the form attached
hereto as Exhibit A (the “Notice of Conversion”), delivered to the Borrower or
Borrower’s transfer agent by the Holder in accordance with Section 1.4 below;
provided that the Notice of Conversion is submitted by facsimile or e-mail (or
by other means resulting in, or reasonably expected to result in, notice) to the
Borrower or Borrower’s transfer agent before 11:59 p.m., New York, New York time
on such conversion date (the “Conversion Date”). The term “Conversion Amount”
means, with respect to any conversion of this Note, the sum of (1) the Principal
Amount of this Note to be converted in such conversion plus (2) at the Holder’s
option, accrued and unpaid interest, if any, on such Principal Amount at the
Interest Rate to the Conversion Date, plus (3) at the Holder’s option, Default
Interest, if any, on the amounts referred to in the immediately preceding
clauses (1) and/or (2).

 

 

 



 2 

 

 

1.2Conversion Price.

 

(a)  Calculation of Conversion Price. The per share conversion price into which
Principal Amount and interest (including any Default Interest) under this Note
shall be convertible into shares of Common Stock hereunder (the “Conversion
Price”) shall equal the closing bid price of the Common Stock on the Trading Day
immediately preceding the date of the respective conversion. If at any time the
Conversion Price as determined hereunder for any conversion would be less than
the par value of the Common Stock, then at the sole discretion of the Holder,
the Conversion Price hereunder may equal such par value for such conversion and
the Conversion Amount for such conversion may be increased to include Additional
Principal, where “Additional Principal” means such additional amount to be added
to the Conversion Amount to the extent necessary to cause the number of
conversion shares issuable upon such conversion to equal the same number of
conversion shares as would have been issued had the Conversion Price not been
adjusted by the Holder to the par value price. Holder shall be entitled to
deduct $750.00 from the conversion amount in each Notice of Conversion to cover
Holder’s fees associated with each Notice of Conversion.

 

1.3   Authorized and Reserved Shares. The Borrower covenants that at all times
until the Note is satisfied in full, the Borrower will reserve from its
authorized and unissued Common Stock a sufficient number of shares, free from
preemptive rights, to provide for the issuance of a number of Conversion Shares
equal to the greater of: (a) 1,140,000 shares of Common Stock or (b) the sum of
(i) the number of Conversion Shares issuable upon the full conversion of this
Note (assuming no payment of Principal Amount or interest) as of any issue date
(taking into consideration any adjustments to the Conversion Price pursuant to
Section 2 hereof or otherwise) multiplied by (ii) one and a half (1.5) (the
“Reserved Amount”). The Borrower represents that upon issuance, the Conversion
Shares will be duly and validly issued, fully paid and non-assessable.

 

1.4Method of Conversion.

 

(a)  Mechanics of Conversion. This Note may be converted by the Holder in whole
or in part, on any Trading Day, at any time on or following the date that an
Event of Default (as defined in this Note) occurs under this Note, by submitting
to the Borrower or Borrower’s transfer agent a Notice of Conversion (by
facsimile, e-mail or other reasonable means of communication dispatched on the
Conversion Date prior to 11:59 p.m., New York, New York time). Any Notice of
Conversion submitted after 11:59 p.m., New York, New York time, shall be deemed
to have been delivered and received on the next Trading Day.

 

(b)  Surrender of Note Upon Conversion. Notwithstanding anything to the contrary
set forth herein, upon conversion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Borrower unless the entire unpaid Principal Amount is so converted. The
Holder and the Borrower shall maintain records showing the Principal Amount so
converted and the dates of such conversions or shall use such other method,
reasonably satisfactory to the Holder and the Borrower, so as not to require
physical surrender of this Note upon each such conversion. In the event of any
dispute or discrepancy, such records of the Borrower shall, prima facie, be
controlling and determinative in the absence of manifest error. Notwithstanding
the foregoing, if any portion of this Note is converted as aforesaid, the Holder
may not transfer this Note unless the Holder first physically surrenders this
Note to the Borrower, whereupon the Borrower will forthwith issue and deliver
upon the order of the Holder a new Note of like tenor, registered as the Holder
(upon payment by the Holder of any applicable transfer taxes) may request,
representing in the aggregate the remaining unpaid Principal Amount of this
Note. The Holder and any assignee, by acceptance of this Note, acknowledge and
agree that, by reason of the provisions of this paragraph, following conversion
of a portion of this Note, the unpaid and unconverted Principal Amount of this
Note represented by this Note may be less than the amount stated on the face
hereof.

 

(c)  [Intentionally Omitted].

 

 

 



 3 

 

 

(d)  Delivery of Common Stock Upon Conversion. Upon receipt by the Borrower from
the Holder of a facsimile transmission or e-mail (or other reasonable means of
communication) of a Notice of Conversion meeting the requirements for conversion
as provided in this Section 1.4, the Borrower shall issue and deliver or cause
to be issued and delivered to or upon the order of the Holder certificates for
the Conversion Shares (or cause the electronic delivery of the Conversion Shares
as contemplated by Section 1.4(f) hereof) within two (2) Trading Days after such
receipt (the “Deadline”) (and, solely in the case of conversion of the entire
unpaid Principal Amount and interest (including any Default Interest) under this
Note, surrender of this Note). If the Company shall fail for any reason or for
no reason to issue to the Holder on or prior to the Deadline a certificate for
the number of Conversion Shares or to which the Holder is entitled hereunder and
register such Conversion Shares on the Company’s share register or to credit the
Holder’s balance account with DTC (as defined below) for such number of
Conversion Shares to which the Holder is entitled upon the Holder’s conversion
of this Note (a “Conversion Failure”), then, in addition to all other remedies
available to the Holder, the Holder, upon written notice to the Company, may
void its Notice of Conversion with respect to, and retain or have returned, as
the case may be, any portion of this Note that has not been converted pursuant
to such Notice of Conversion; provided that the voiding of an Notice of
Conversion shall not affect the Company’s obligations to make any payments which
have accrued prior to the date of such notice. Nothing shall limit the Holder’s
right to pursue any other remedies available to it hereunder, at law or in
equity, including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing the Conversion Shares (or to electronically deliver
such Conversion Shares) upon the conversion of this Note as required pursuant to
the terms hereof.

 

(e)   [Intentionally Omitted].

 

(f)   Delivery of Conversion Shares by Electronic Transfer. In lieu of
delivering physical certificates representing the Conversion Shares issuable
upon conversion hereof, provided the Borrower is participating in the Depository
Trust Company (“DTC”) Fast Automated Securities Transfer or Deposit/Withdrawal
at Custodian programs, upon request of the Holder and its compliance with the
provisions contained in Section 1.1 and in this Section 1.4, the Borrower shall
use its best efforts to cause its transfer agent to electronically transmit the
Conversion Shares issuable upon conversion hereof to the Holder by crediting the
account of Holder’s Prime Broker with DTC through its Deposit Withdrawal Agent
Commission system.

 

1.5   Concerning the Shares. The Conversion Shares issuable upon conversion of
this Note may not be sold or transferred unless (i) such shares are sold
pursuant to an effective registration statement under the 1933 Act or (ii) the
Borrower or its transfer agent shall have been furnished with an opinion of
counsel to the effect that the shares to be sold or transferred may be sold or
transferred pursuant to an exemption from such registration or (iii) such shares
are sold or transferred pursuant to Rule 144, Rule 144A, Regulation S, or other
applicable exemption, or (iv) such shares are transferred to an “affiliate” (as
defined in Rule 144) of the Borrower who agrees to sell or otherwise transfer
the shares only in accordance with this Section 1.5 and who is an Accredited
Investor (as defined in the Purchase Agreement). Except as otherwise provided in
the Purchase Agreement (and subject to the removal provisions set forth below),
until such time as the Conversion Shares have been registered under the 1933 Act
or otherwise may be sold pursuant to Rule 144, Rule 144A, Regulation S, or other
applicable exemption without any restriction as to the number of securities as
of a particular date that can then be immediately sold, each certificate for the
Conversion Shares that has not been so included in an effective registration
statement or that has not been sold pursuant to an effective registration
statement or an exemption that permits removal of the legend, shall bear a
legend substantially in the following form, as appropriate:

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH MAY BE THE LEGAL COUNSEL OPINION (AS DEFINED IN THE PURCHASE
AGREEMENT)), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144, RULE 144A, REGULATION S
UNDER SAID ACT, OR OTHER APPLICABLE EXEMPTION. NOTWITHSTANDING THE FOREGOING,
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

 

 



 4 

 

 

The legend set forth above shall be removed and the Company shall issue to the
Holder a certificate for the applicable Conversion Shares without such legend
upon which it is stamped or (as requested by the Holder) issue the applicable
Conversion Shares by electronic delivery by crediting the account of such
holder’s broker with DTC, if, unless otherwise required by applicable state
securities laws: (a) such Conversion Shares are registered for sale under an
effective registration statement filed under the 1933 Act or otherwise may be
sold pursuant to Rule 144, Rule 144A, Regulation S, or other applicable
exemption without any restriction as to the number of securities as of a
particular date that can then be immediately sold, or (b) the Holder provides an
opinion of counsel (reasonably acceptable to the Company) to the effect that the
legend may be removed. The Company shall be responsible for the fees of its
transfer agent and all DTC fees associated with any such issuance. The Holder
agrees to sell all Conversion Shares, including those represented by a
certificate(s) from which the legend has been removed, in compliance with
applicable prospectus delivery requirements, if any.

 

1.6Effect of Certain Events.

 

(a)    Effect of Sale of Assets, Merger, Consolidation, Etc. Upon the occurrence
of (a) the sale, conveyance or disposition of all or substantially all of the
assets of the Borrower, or (b) the consolidation, merger, exchange of shares,
recapitalization, reorganization, or other business combination or similar event
of the Borrower (i) with or into any other Person (as defined below) or Persons
when the Borrower is not the survivor or (ii) pursuant to which the Common Stock
of the Borrower shall be changed into the same or a different number of shares
of another class or classes of stock or securities of the Borrower or another
entity (each a “Fundamental Transaction”), the Borrower shall be required to pay
to the Holder upon the consummation of and as a condition to such transaction an
amount equal to the total outstanding balance under this Note (the “Fundamental
Transaction Payoff”). In no event shall such a Fundamental Transaction be deemed
to be an Event of Default unless the Fundamental Transaction Payoff does not
occur concurrent with or before the consummation of the Fundamental Transaction.

 

(b)    Dilutive Issuance. If the Borrower, at any time while this Note or any
amounts due hereunder are outstanding, enters into a Variable Rate Transaction
(as defined in the Purchase Agreement), pursuant to which the Borrower issues,
sells, disposes of, or grants any option to purchase, or sells or grants any
right to reprice any Common Stock or other securities convertible into,
exercisable for, or otherwise entitle any person or entity the right to acquire,
shares of Common Stock, in each or any case at an effective price per share that
is lower than the then Conversion Price (such lower price, the “Base Conversion
Price” and such issuances, collectively, a “Dilutive Issuance”) (it being agreed
that if the holder of the Common Stock or other securities so issued shall at
any time, whether by operation of purchase price adjustments, reset provisions,
floating conversion, exercise or exchange prices or otherwise, or due to
warrants, options or rights per share which are issued in connection with such
issuance, be entitled to receive shares of Common Stock at an effective price
per share that is lower than the Conversion Price, such issuance shall be deemed
to have occurred for less than the Conversion Price on such date of the Dilutive
Issuance), then the Conversion Price shall be reduced, at the option of the
Holder (subject to Section 1.6(c)), to a price equal to the Base Conversion
Price. Such adjustment shall be made whenever such Common Stock or other
securities are issued. Notwithstanding the foregoing, no adjustment will be made
under this Section 1.6(b) in respect of an Exempt Issuance. Notwithstanding
anything herein to the contrary, if the Holder exercises its right under this
Section 1.6(b) with respect to a Dilutive Issuance, the Holder shall also
simultaneously provide an unconditional waiver of any Event of Default triggered
by the Borrower’s entrance into the Variable Rate Transaction that resulted in
the respective Dilutive Issuance in a signed writing to the Borrower (which
writing shall also acknowledge that any penalties resulting from such Event of
Default shall be void ab initio).

 

An “Exempt Issuance” shall mean the issuance of (a) shares of Common Stock or
other securities to officers or directors of the Company pursuant to any stock
or option or similar equity incentive plan duly adopted (before or after the
date of this Note) for such purpose, by a majority of the non-employee members
of the Company’s Board of Directors or a majority of the members of a committee
of non-employee directors established for such purpose in a manner which is
consistent with the Company’s prior business practices; (b) securities issued
pursuant to a merger, consolidation, acquisition or similar business combination
approved by a majority of the disinterested directors of the Company, provided
that such transaction shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities; (c) securities issued
pursuant to any equipment loan or leasing arrangement, real property leasing
arrangement or debt financing from a bank or similar financial institution
approved by a majority of the disinterested directors of the Company; (d)
securities issued with respect to which the Holder waives its rights in writing
under this Section 1.6(b); (e) shares of Common Stock issued pursuant to an
equity line of credit entered into by the Borrower so long as such equity line
of credit transaction does not involve the Company’s issuance of debt securities
encompassed by the definition of Variable Rate Transaction or (f) any other
transaction that would not constitute a Variable Rate Transaction pursuant to
the Purchase Agreement.

 

 

 



 5 

 


(c) Additional Matters Related to Dilutive Issuances. The Borrower shall
promptly (and in no event more than three Business Days after the occurrence of
a Dilutive Issuance) provide the Holder notice of any Dilutive Issuance (a
“Dilutive Issuance Notice”). The Holder shall have five Business Days following
the date of such Dilutive Issuance Notice (or eight Business Days from the date
such Dilutive Issuance occurred if longer) to determine if it is exercising its
right under this Section 1.6(b) with respect to such Dilutive Issuance (and
shall provide notice of such exercise along with the waiver described in Section
1.6(b) no later than the tenth Business Day following the occurrence of such
Dilutive Issuance (a “Dilutive Issuance Exercise Notice”). In the event the
Holder does not deliver a Dilutive Issuance Exercise Notice on or prior to the
tenth Business Day following the occurrence of a Dilutive Issuance, the Holder
shall be deemed to have waived its rights under Section 1.6(b) and Section
1.6(b) shall not be applicable to such Dilutive Issuance; provided, however,
that any Event of Default (or rights of the Holder relating thereto) arising as
a result of Variable Rate Transaction constituting such Dilutive Issuance shall
not be so waived.

 

Upon the receipt of a Dilutive Issuance Exercise Notice, the Borrower, at its
expense, shall promptly compute such adjustment or readjustment and prepare and
furnish to the Holder a certificate setting forth such adjustment or
readjustment and showing in detail the facts upon which such adjustment or
readjustment is based.

 

The Borrower shall, upon the written request at any time of the Holder, furnish
to such Holder a like certificate setting forth (i) such adjustment or
readjustment, (ii) the Conversion Price at the time in effect and (iii),
assuming such amounts are determinable at the time of such request of the
Borrower, the number of shares of Common Stock and the amount, if any, of other
securities or property which at the time would be received upon conversion of
the Note.

 

1.7   [Intentionally Omitted].

 

1.8    [Intentionally Omitted].

 

1.9   Prepayment. The Borrower shall have the right, exercisable on not less
than one (1) Trading Day prior written notice to the Holder of the Note, to
prepay the outstanding Principal Amount and interest then due under this Note,
in whole or in part, in accordance with this Section 1.9. Any notice of
prepayment hereunder (an “Optional Prepayment Notice”) shall be delivered to the
Holder of the Note at its registered addresses and shall state: (1) that the
Borrower is exercising its right to prepay the Note, and (2) the date of
prepayment which shall be not more than two (2) Trading Days from the date of
the Optional Prepayment Notice. On the date fixed for prepayment (the “Optional
Prepayment Date”), the Borrower shall make payment of the outstanding Principal
Amount and interest then due under this Note plus $750.00 to reimburse Holder
for the fees associated with the Second Commitment Shares, to the Holder as
specified by the Holder in writing to the Borrower at least one (1) business day
prior to the Optional Prepayment Date. Upon confirmation by Holder that the
prepayment has been received by the Holder and that all amounts outstanding
under this Note are paid in full, the Holder shall immediately return the Second
Commitment Shares back to the Company’s treasury, subject to the terms of this
Note. If the Borrower delivers an Optional Prepayment Notice on three (3)
separate dates (the “Prepayment Threshold") and fails to pay the applicable
prepayment amount due to the Holder of the Note as provided in this Section 1.9
with respect to both of the aforementioned Optional Prepayment Notices, then the
Borrower shall forever forfeit its right to prepay any part of the Note pursuant
to this Section 1.9, provided, however, that if the Borrower’s failure to pay
the applicable prepayment amount is due to delays in the Borrower’s closing of a
pending transaction, then the Borrower may provide additional Optional
Prepayment Notices without it counting towards the Prepayment Threshold so long
as the Borrower has a reasonable good faith belief that the closing of the
pending transaction is imminent.

 

ARTICLE II. COVENANTS

 

2.1    [Intentionally Omitted].

 

2.2   [Intentionally Omitted].

 

 

 



 6 

 

 

2.3   [Intentionally Omitted].

 

2.4   [Intentionally Omitted].

 

2.5    Sale of Assets. So long as the Borrower shall have any obligation under
this Note, the Borrower shall not sell all or substantially all of its assets or
equity interests unless the Holder is paid the total outstanding balance under
this Note on or before the consummation of such transaction.

 

2.6     Advances and Loans; Affiliate Transactions. So long as the Borrower
shall have any obligation under this Note, the Borrower shall not, without the
Holder’s written consent (not to be unreasonably withheld conditioned or
delayed), lend money, give credit, make advances to or enter into any
transaction with any person, firm, joint venture or corporation, including,
without limitation, officers, directors, employees, subsidiaries and affiliates
of the Borrower except (i) transactions consummated in the ordinary course of
business in a manner and to an extent consistent with past practice and
necessary or desirable for the prudent operation of its business, for fair
consideration and on terms no less favorable to it or its subsidiaries than
would be obtainable in a comparable arm’s length transaction with a person that
is not an affiliate thereof, (ii) reasonable and customary director and officer
compensation, benefits and indemnification arrangements.

 

2.7  Section 3(a)(9) or 3(a)(10) Transaction. So long as this Note is
outstanding, the Borrower shall not enter into any transaction or arrangement
structured in accordance with, based upon, or related or pursuant to, in whole
or in part, either Section 3(a)(9) of the Securities Act (a “3(a)(9)
Transaction”) or Section 3(a)(10) of the Securities Act (a “3(a)(10)
Transaction”).

 

2.8  Preservation of Business and Existence, etc. So long as the Borrower shall
have any obligation under this Note, the Borrower shall not (a) materially
change the nature of its business; (b) sell all or substantially all of its
assets or equity interests; or (c) enter into any Variable Rate Transaction,
unless the Holder is paid the total outstanding balance under this Note on or
before the consummation of such transaction. In addition, so long as the
Borrower shall have any obligation under this Note, the Borrower shall maintain
and preserve its existence, rights and privileges, and become or remain duly
qualified and in good standing in (a) its jurisdiction of organization and (b)
in each jurisdiction in which the character of the properties owned or leased by
it or in which the transaction of its business makes such qualification
necessary except, in the case of this clause (b), to the extent that failure to
do so could not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the Borrower.

 

2.9   Noncircumvention. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate or Articles of Incorporation or
Bylaws, or through any reorganization, transfer of assets, consolidation,
merger, scheme of arrangement, dissolution, issue or sale of securities, or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Note, and will at all times in good faith carry out all
the provisions of this Note and take all commercially reasonable action as may
reasonably be required to protect the rights of the Holder.

 

2.10   Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form
satisfactory to the Company and, in the case of mutilation, upon surrender and
cancellation of this Note, the Company shall execute and deliver to the Holder a
new Note.

 

ARTICLE III. EVENTS OF DEFAULT

 

It shall be considered an event of default if any of the following events listed
in this Article III (each, an “Event of Default”) shall occur:

 

3.1   Failure to Pay Principal or Interest. The Borrower fails to pay the
Principal Amount hereof or interest thereon when due on this Note, whether at
maturity, upon acceleration or otherwise.

 

 

 



 7 

 

 

3.2  Conversion and the Shares. The Borrower (i) fails to issue Conversion
Shares to the Holder (or announces or threatens in writing that it will not
honor its obligation to do so) upon exercise by the Holder of the conversion
rights of the Holder in accordance with the terms of this Note, (ii) fails to
transfer or cause its transfer agent to transfer (issue) (electronically or in
certificated form) any certificate for the Conversion Shares issuable to the
Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note, (iii) reserve the Reserved Amount at all times, or (iii)
the Borrower directs its transfer agent not to transfer or delays, impairs,
and/or hinders its transfer agent in transferring (or issuing) (electronically
or in certificated form) any certificate for the Conversion Shares issuable to
the Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note, or fails to remove (or directs its transfer agent not to
remove or impairs, delays, and/or hinders its transfer agent from removing) any
restrictive legend (or to withdraw any stop transfer instructions in respect
thereof) on any certificate for any Conversion Shares issued to the Holder upon
conversion of or otherwise pursuant to this Note as and when required by this
Note (or makes any written announcement, statement or threat that it does not
intend to honor the obligations described in this paragraph) and any such
failure shall continue uncured (or any written announcement, statement or threat
not to honor its obligations shall not be rescinded in writing) for two (2)
Trading Days after the Holder shall have delivered a Notice of Conversion. It is
an obligation of the Borrower to remain current in its obligations to its
transfer agent. It shall be an Event of Default of this Note, if a conversion of
this Note is delayed, hindered or frustrated due to a balance owed by the
Borrower to its transfer agent. If at the option of the Holder, the Holder
advances any funds to the Borrower’s transfer agent in order to process a
conversion, such advanced funds shall be paid by the Borrower to the Holder
within forty eight (48) hours of a demand from the Holder.

 

3.3    Breach of Agreements and Covenants. The Borrower breaches any material
agreement, covenant or other material term or condition contained in the
Purchase Agreement, this Note, the Warrant described in the Purchase Agreement,
the Irrevocable Transfer Agent Instructions or in any agreement, statement or
certificate given in writing pursuant hereto or in connection herewith or
therewith and such failure, if capable of being remedied, shall remain
un-remedied for ten (10) calendar days after the date written notice of such
default shall have been given by the Holder to the Borrower; provided, however,
if such failure cannot be cured within such 10-day period after Borrower had
promptly commenced such cure, then such cure period may be extended for so long
as Borrower diligently and continuously uses its best efforts to prosecute such
cure in good faith up to a maximum cure period of fifteen (15) calendar days, or
such longer period to which the Holder and Borrower may mutually agree.

 

3.4   Breach of Representations and Warranties. Any representation or warranty
of the Borrower made in the Purchase Agreement, this Note, the Warrant described
in the Purchase Agreement, the Irrevocable Transfer Agent Instructions or in any
agreement, statement or certificate given in writing pursuant hereto or in
connection herewith or therewith shall be false or misleading in any material
respect when made and the breach of which has (or with the passage of time will
have) a material adverse effect on the rights of the Holder with respect to this
Note or the Purchase Agreement and such breach, if capable of being remedied,
shall remain un-remedied for ten (10) calendar days after the date written
notice of such default shall have been given by the Holder to the Borrower;
provided, however, if such breach cannot be cured within such 10-day period
after the Borrower had promptly commenced such cure, then such cure period may
be extended for so long as the Borrower diligently and continuously uses its
best efforts to prosecute such cure in good faith up to a maximum cure period of
fifteen (15) calendar days, or such longer period to which the Holder and the
Borrower may mutually agree.

 

3.5     Receiver or Trustee. The Borrower or any subsidiary of the Borrower
shall make an assignment for the benefit of creditors, or apply for or consent
to the appointment of a receiver or trustee for it or for a substantial part of
its property or business, or such a receiver or trustee shall otherwise be
appointed and the appointment continues undischarged or unstayed for 60 calendar
days.

 

3.6   Judgments. Any money judgment, writ or similar process shall be entered or
filed against the Borrower or any subsidiary of the Borrower or any of its
property or other assets for more than $500,000, except to the extent covered by
insurance and shall remain unvacated, unbonded or unstayed for a period of
thirty (30) consecutive calendar days unless otherwise consented to by the
Holder, which consent will not be unreasonably withheld, conditioned or delayed.

 

3.7     Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by or
against the Borrower or any subsidiary of the Borrower and continues undismissed
or unstayed for 60 calendar days.

 

 

 



 8 

 

 

3.8   Failure to Comply with the 1934 Act. At any time after the Issue Date, the
Borrower shall fail to comply with the reporting requirements of the 1934 Act
and/or the Borrower shall cease to be subject to the reporting requirements of
the 1934 Act. It shall be an Event of Default under this Section 3.9 if the
Borrower shall file any Notification of Late Filing on Form 12b-25 with the SEC.

 

3.9       Liquidation. Any dissolution, liquidation, or winding up of Borrower
or any substantial portion of its business.

 

3.10   Cessation of Operations. Any cessation of operations by Borrower or
Borrower admits in writing it is generally unable to pay its debts as such debts
become due, provided, however, that any disclosure of the Borrower’s ability to
continue as a “going concern” shall not be an admission that the Borrower cannot
pay its debts as they become due.

 

3.11    Maintenance of Assets. The failure by Borrower to maintain any material
intellectual property rights, personal, real property or other assets which are
necessary to conduct its business (whether now or in the future), other than
those assets in the reasonable good faith judgment of the Borrower, are no
longer economically practicable or commercially desirable to maintain or no
longer useful in the conduct of the business of the Borrower.

 

3.12   [Intentionally Omitted].

 

3.13    Replacement of Transfer Agent. In the event that the Borrower proposes
to replace its transfer agent, the Borrower fails to provide, prior to the
effective date of such replacement, a fully executed Irrevocable Transfer Agent
Instructions in a form as initially delivered pursuant to the Purchase Agreement
(including but not limited to the provision to irrevocably reserve shares of
Common Stock in the Reserved Amount) signed by the successor transfer agent to
Borrower and the Borrower.

 

3.14    Cross-Default. The declaration of an event of default by any lender or
other extender of credit to the Company under any notes, loans, agreements or
other instruments of the Company evidencing any Indebtedness of the Company
(including those filed as exhibits to or described in the Company’s filings with
the SEC), after the passage of all applicable notice and cure or grace periods,
the effect of which is to cause such Indebtedness to be demanded prior to its
stated maturity.

 

3.15   Variable Rate Transactions. The Borrower consummates a Variable Rate
Transaction at any time on or after the Issue Date (excluding this Note).

 

3.16   Delisting or Suspension of Trading of Common Stock. If, at any time on or
after the Issue Date, the Borrower’s Common Stock (i) is suspended from trading,
(ii) halted from trading, and/or (iii) fails to be quoted or listed (as
applicable) on any level of the OTC Markets, any tier of the NASDAQ Stock
Market, the New York Stock Exchange, or the NYSE American, and in each case
shall remain un-remedied for ten (10) calendar days after the occurrence of such
event. For the avoidance of doubt, any delisting of the Borrower’s Common Stock
which is incidental to the Borrower’s changing of its Principal Market shall not
be an event of default under this Section 3.16.

 

3.17   Failure to Pay an Amortization Payment. The Borrower fails to pay an
Amortization Payment (as defined in this Note) when due as provided in Section
4.17 of this Note.

 

3.18   Rights and Remedies Upon an Event of Default. Upon the occurrence and
during the continuation of any Event of Default specified in this Article III,
the Holder shall no longer be required to return the Second Commitment Shares to
the Borrower under any circumstances and this Note shall become immediately due
and payable and the Borrower shall pay to the Holder, in full satisfaction of
its obligations hereunder, an amount (the “Default Amount”) equal to the
Principal Amount then outstanding plus accrued interest (including any Default
Interest) through the date of full repayment multiplied by 115%. Holder may, in
its sole discretion, determine to accept payment part in Common Stock and part
in cash. For purposes of payments in Common Stock, the conversion formula set
forth in Section 1.2 shall apply. Upon an uncured Event of Default, all amounts
payable hereunder shall immediately become due and payable, all without demand,
presentment or notice, all of which hereby are expressly waived by the Borrower,
together with all costs, including, without limitation, legal fees and expenses,
of collection, and the Holder shall be entitled to exercise all other rights and
remedies available at law or in equity.

 

 

 



 9 

 

 

ARTICLE IV. MISCELLANEOUS

 

4.1   Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights and remedies of the Holder existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

 

4.2    Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, e-mail or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by e-mail or facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:

 





  If to the Borrower, to:         ODYSSEY GROUP INTERNATIONAL, INC.     2372
Morse Avenue     Irvine, CA 92614     Attention: Joseph Redmond     e-mail:
info@odysseygi.com

  



  If to the Holder:        



LABRYS FUND, LP

    48 Parker Road     Wellesley, MA 02482     e-mail: admin@equiluxgroup.com

 

4.3   Amendments. This Note and any provision hereof may only be amended by an
instrument in writing signed by the Borrower and the Holder. The term “Note” and
all reference thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented.

 

4.4   Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to be the benefit of the Holder and its
successors and assigns. Neither the Borrower nor the Holder shall assign this
Note or any rights or obligations hereunder without the prior written consent of
the other. Notwithstanding the foregoing, the Holder may assign its rights
hereunder to any “accredited investor” (as defined in Rule 501(a) of the 1933
Act) in a private transaction from the Holder or to any of its “affiliates”, as
that term is defined under the 1934 Act, without the consent of the Borrower.
Notwithstanding anything in this Note to the contrary, this Note may be pledged
as collateral in connection with a bona fide margin account or other lending
arrangement. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that following conversion of a portion of this Note, the
unpaid and unconverted principal amount of this Note represented by this Note
may be less than the amount stated on the face hereof.

 

 

 



 10 

 

 

4.5     Cost of Collection. If default is made in the payment of this Note, the
Borrower shall pay the Holder hereof costs of collection, including reasonable,
documented, out of pocket attorneys’ fees.

 

4.6     Governing Law; Venue; Attorney’s Fees. This Note shall be governed by
and construed in accordance with the laws of the State of Nevada without regard
to principles of conflicts of laws. Any action brought by either party against
the other concerning the transactions contemplated by this Note or any other
agreement, certificate, instrument or document contemplated hereby shall be
brought only in the state courts located in the Commonwealth of Massachusetts or
federal courts located in the Commonwealth of Massachusetts. The Borrower hereby
irrevocably waives any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. THE BORROWER HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS NOTE OR ANY TRANSACTIONS CONTEMPLATED HEREBY. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any suit, action or proceeding in connection with this Note or
any other agreement, certificate, instrument or document contemplated hereby or
thereby by mailing a copy thereof via registered or certified mail or overnight
delivery (with evidence of delivery) to such party at the address in effect for
notices to it under this Note and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. The prevailing party in any action or dispute brought
in connection with this the Note or any other agreement, certificate, instrument
or document contemplated hereby or thereby shall be entitled to recover from the
other party its reasonable attorney’s fees and costs.

 

4.7   [Intentionally Omitted].

 

4.8   Purchase Agreement. The Company and the Holder shall be bound by the
applicable terms of the Purchase Agreement and the documents entered into in
connection herewith and therewith.

 

4.9   [Intentionally Omitted].

 

4.10   [Intentionally Omitted].

 

4.11  Construction; Headings. This Note shall be deemed to be jointly drafted by
the Company and all the Holder and shall not be construed against any person as
the drafter hereof. The headings of this Note are for convenience of reference
and shall not form part of, or affect the interpretation of, this Note.

 

4.12  Usury. To the extent it may lawfully do so, the Company hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
action or proceeding that may be brought by the Holder in order to enforce any
right or remedy under this Note. Notwithstanding any provision to the contrary
contained in this Note, it is expressly agreed and provided that the total
liability of the Company under this Note for payments which under the applicable
law are in the nature of interest shall not exceed the maximum lawful rate
authorized under applicable law (the “Maximum Rate”), and, without limiting the
foregoing, in no event shall any rate of interest or default interest, or both
of them, when aggregated with any other sums which under the applicable law in
the nature of interest that the Company may be obligated to pay under this Note
exceed such Maximum Rate. It is agreed that if the maximum contract rate of
interest allowed by applicable law and applicable to this Note is increased or
decreased by statute or any official governmental action subsequent to the Issue
Date, the new maximum contract rate of interest allowed by law will be the
Maximum Rate applicable to this Note from the effective date thereof forward,
unless such application is precluded by applicable law. If under any
circumstances whatsoever, interest in excess of the Maximum Rate is paid by the
Company to the Holder with respect to indebtedness evidenced by this the Note,
such excess shall be applied by the Holder to the unpaid principal balance of
any such indebtedness or be refunded to the Company, the manner of handling such
excess to be at the Holder’s election.

 

 

 



 11 

 

 

4.13   Severability. In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law (including any
judicial ruling), then such provision shall be deemed inoperative to the extent
that it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of this Note.

 

4.14    [Intentionally Omitted].

 

4.15    Dispute Resolution. In the case of a dispute as to the determination of
the Conversion Price, Conversion Amount, any prepayment amount or Default
Amount, Issue, Closing or Maturity Date, the closing bid price, or fair market
value (as the case may be) or the arithmetic calculation of the Conversion Price
or the applicable prepayment amount(s) (as the case may be), the Borrower or the
Holder shall submit the disputed determinations or arithmetic calculations via
facsimile (i) within one (1) Trading Day after receipt of the applicable notice
giving rise to such dispute to the Borrower or the Holder or (ii) if no notice
gave rise to such dispute, at any time after the Holder learned of the
circumstances giving rise to such dispute. If the Holder and the Borrower are
unable to agree upon such determination or calculation within one (1) Trading
Day of such disputed determination or arithmetic calculation (as the case may
be) being submitted to the Borrower or the Holder, then the Borrower shall,
within one (1) Trading Day, submit (a) the disputed determination of the
Conversion Price, the closing bid price, the or fair market value (as the case
may be) to an independent, reputable investment bank selected by the Borrower
and approved by the Holder or (b) the disputed arithmetic calculation of the
Conversion Price, Conversion Amount, any prepayment amount or Default Amount, to
an independent, outside accountant selected by the Holder that is reasonably
acceptable to the Borrower. The Borrower shall cause at its expense the
investment bank or the accountant to perform the determinations or calculations
and notify the Borrower and the Holder of the results no later than one (1)
Trading Day from the time it receives such disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation shall be binding upon all parties absent demonstrable error.

 

4.16    [Intentionally Omitted].

 

4.17    Amortization Payments. The Borrower shall make the following
amortization payments (each an “Amortization Payment”) in cash to the Holder
towards the repayment of this Note, as provided in the following table:

 

Payment Date:   Payment Amount:   11/12/2020  $37,675.00  12/14/2020 
$37,675.00  1/14/2021  $37,675.00  2/12/2021  $37,675.00  3/12/2021  $37,675.00 
4/14/2021  $37,675.00  5/14/2021  $37,675.00  6/14/2021  $37,675.00  7/12/2021 
$37,675.00  8/14/2021  $37,683.00 

 

(a)   With respect to the first Amortization Payment originally due on November
12, 2020 (the “First Amortization Payment”), the Company may notify the Holder
on or before November 12, 2020, that the Company is electing to extend the due
date of the First Amortization Payment to December 14, 2020 (the “First
Amortization Payment Extension”) as further provided herein. If the Company
exercises the First Amortization Payment Extension, then the First Amortization
Payment shall be due on December 14, 2020 and the Company shall pay $3,767.50
(the “First Amortization Payment Extension Fee”) to the Holder on or before
November 12, 2020. For the avoidance of doubt, the First Amortization Payment
Extension shall not affect the due date of any other Amortization Payment and
the First Amortization Payment Extension Fee shall not reduce the amounts owed
under the Note. The Company shall not be permitted to exercise the First
Amortization Payment Extension if an Event of Default has occurred under the
Note at the time of such exercise.

 

 

 



 12 

 

 

(b)   If the Company exercised the First Amortization Payment Extension and
fully complied with Section 4.17(a) of this Note, then the Company may notify
the Holder on or before December 14, 2020, that the Company is electing to
further extend the due date of the First Amortization Payment to January 14,
2021 (the “Additional First Amortization Payment Extension”) as further provided
herein. If the Company exercises the Additional First Amortization Payment
Extension, then the First Amortization Payment shall be due on January 14, 2021
and the Company shall pay $3,767.50 (the “Additional First Amortization Payment
Extension Fee”) to the Holder on or before December 14, 2020. For the avoidance
of doubt, the Additional First Amortization Payment Extension shall not affect
the due date of any other Amortization Payment and the Additional First
Amortization Payment Extension Fee shall not reduce the amounts owed under the
Note. The Company shall not be permitted to exercise the Additional First
Amortization Payment Extension if an Event of Default has occurred under the
Note at the time of such exercise.

 

(c)   With respect to the second Amortization Payment originally due on December
14, 2020 (the “Second Amortization Payment”), the Company may notify the Holder
on or before December 14, 2020, that the Company is electing to extend the due
date of the Second Amortization Payment to January 14, 2021 (the “Second
Amortization Payment Extension”) as further provided herein. If the Company
exercises the Second Amortization Payment Extension, then the Second
Amortization Payment shall be due on January 14, 2021 and the Company shall pay
$3,767.50 (the “Second Amortization Payment Extension Fee”) to the Holder on or
before December 14, 2020. For the avoidance of doubt, the Second Amortization
Payment Extension shall not affect the due date of any other Amortization
Payment and the Second Amortization Payment Extension Fee shall not reduce the
amounts owed under the Note. The Company shall not be permitted to exercise the
Second Amortization Payment Extension if an Event of Default has occurred under
the Note at the time of such exercise.

 

 

[signature page follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 13 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer on August 14, 2020.

 

ODYSSEY GROUP INTERNATIONAL, INC.

 

 

By: ./s/ J. Michael Redmond                                  Name: Joseph
Michael Redmond Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 14 

 

 

EXHIBIT A -- NOTICE OF CONVERSION

 

The undersigned hereby elects to convert $ principal amount of the Note (defined
below) into that number of shares of Common Stock to be issued pursuant to the
conversion of the Note (“Common Stock”) as set forth below, of ODYSSEY GROUP
INTERNATIONAL, INC., a Nevada corporation (the “Borrower”), according to the
conditions of the self-amortization promissory note of the Borrower dated as of
August 14, 2020 (the “Note”), as of the date written below.

 

Box Checked as to applicable instructions:

 

☐ The Borrower shall electronically transmit the Common Stock issuable pursuant
to this Notice of Conversion to the account of the undersigned or its nominee
with DTC through its Deposit Withdrawal Agent Commission system (“DWAC
Transfer”).   Name of DTC Prime Broker:   Account Number:

 

☐

The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder’s calculation attached hereto) in the name(s)
specified immediately below or, if additional space is necessary, on an
attachment hereto:

 

 

 

Date of Conversion:   Applicable Conversion Price: $

Costs Incurred by the Undersigned to Convert the Note into Shares of Common
Stock:



$

Number of Shares of Common Stock to be Issued Pursuant to Conversion of the
Note:

 



Amount of Principal Balance Due remaining Under the Note after this conversion:



 

 

By: Name: Title: Date:

 

 

 

 

 

 

 

 

 

 



 15 

 